NUMBER 13-99-392-CV 


COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS 

CORPUS CHRISTI 
___________________________________________________________________ 


IN THE INTEREST OF M.E.G., JR. AND M.A.G., CHILDREN 


___________________________________________________________________ 


On appeal from the 24th District Court 
of Victoria County, Texas. 
____________________________________________________________________ 


O P I N I O N 


Before Justices Dorsey, Chavez, and Rodriguez 
Opinion by Justices Rodriguez 






Mark Elton Guinn appeals from an order enforcing a child support obligation. See
Tex. Fam. Code Ann. 157.001 et seq. (Vernon 1996 & Supp. 2000).(1) By five issues, he contests the validity of the
enforcement order. We affirm. 
The 257th District Court of Harris County ordered Guinn to pay $300 per month support
for his two children in a decree of divorce entered July 22, 1981. Guinn failed to provide
support as required in the decree. Consequently, on September 30, 1996,(2)
before the eighteenth birthday of the youngest child,(3)
the Attorney General of the State of Texas (Attorney General) filed a motion to enforce
the child support order in Harris County. The enforcement suit was subsequently
transferred to Victoria County. 
On March 15, 1999, the 24th District Court of Victoria held a hearing on the motion and
entered an order on March 25, 1999, enforcing the child support obligation. By its order,
the court: 1) found Guinn $48,500 in arrears, and granted judgment in that amount; 2)
ordered him to pay the judgment in monthly installments of $600; 3) ordered income
withheld from his earnings, to be credited toward the arrearage; 4) instructed him that if
he failed to pay, the Attorney General could pursue an administrative action to suspend
any licenses he might hold; 5) found him in criminal contempt for failing to pay child
support and ordered him committed to the county jail for sixty days; and 6) found him in
civil contempt and ordered him committed to the county jail until he paid the entire
arrearage and court costs. 
On March 25, 1999, by written order, the court ordered Guinn released from custody,
with no stipulations on Guinn's remaining free from incarceration.(4)
Guinn filed a motion for new trial and/or modification of judgment, as well as a motion to
clarify. The former motion was overruled by operation of law and the trial court denied
the latter motion. Guinn presents five issues to this Court. 
By his fourth issue, Guinn contends the Attorney General failed to plead or prove its
interest in the case and that the trial court erred by failing to specify how the judgment
would be distributed. A child support order will not be overturned unless the trial court
clearly abused its discretion. See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex.
1990); Tamez v. Tamez, 822 S.W.2d 688, 692 (Tex. App.--Corpus Christi 1991, writ
denied). An abuse of discretion may be found when a trial court acts arbitrarily and
unreasonably, without reference to guiding rules or principles, or misapplies the law to
the facts of the case. See Castle v. Harris, 960 S.W.2d 140, 142 (Tex.
App.--Corpus Christi 1997, no writ). We view the evidence in the light most favorable to
the trial court's action, indulging all legal presumptions in favor of that action. See
Tamez, 822 S.W.2d at 692. 
Pleadings must give fair notice of the claim or defense asserted to provide the
opposing party with sufficient information to enable him to prepare a defense or answer to
the claim asserted. See Tex. R. Civ. P. 45(b), 47(a); Crockett v. Bell,
909 S.W.2d 70, 72 (Tex. App.--Houston [14th Dist.], 1995, no writ) (citing Paramount
Pipe & Supply Co. v. Muhr, 749 S.W.2d 491, 494 (Tex. 1988) and Roark v. Allen,
633 S.W.2d 804, 810 (Tex. 1982)). A pleading is adequate if a cause of action or defense
may be reasonably inferred from what is stated. See Crockett, 909 S.W.2d at 72
(citing Boyles v. Kerr, 855 S.W.2d 593, 601 (Tex. 1993)). 
In the present case, the Attorney General pleaded that the motion was filed pursuant to
chapter 231 of the Texas Family Code, which authorizes the Attorney General to provide
child support enforcement services to any person who has received public assistance. See
Tex. Fam. Code Ann. 231.113 (Vernon 1996). The Attorney General also pleaded that it
sought a contempt order and judgment on arrears based on Guinn's failure to pay child
support and attached its calculation of arrears including the specific dates of unpaid
payments. The pleadings comply with the pleading requirements set forth in section 157.002
of the family code for a motion to enforce child support. See Tex. Fam. Code Ann.
157.002 (Vernon Supp. 2000). We conclude the Attorney General's motion to enforce provided
adequate notice of its interest and claim against Guinn. 
We additionally construe Guinn's argument as an attack on the Attorney General's
standing. To establish standing there must be a real controversy between parties that will
be determined by the judicial declaration sought. See Texas Workers' Compensation
Com'n v. Garcia, 893 S.W.2d 504, 517-18 (Tex. 1995). The family code expressly grants
standing to the Attorney General to file a motion to enforce a child support order under
chapter 231. See Tex. Fam. Code Ann. 102.007 (Vernon 1996); Attorney General
of Texas v. Lavan, 833 S.W.2d 952, 955 (Tex. 1992). As the motion to enforce provided
that it was filed in accordance with chapter 231, the pleadings in this case support the
Attorney General's standing. The evidence in the record further supports the Attorney
General's standing. The evidence showed the State provided financial assistance on behalf
of the children and Guinn failed to pay child support. Thus, pursuant to section 231.113,
which requires the Attorney General to enforce a child support obligation in a case
involving a child who received financial assistance from the State, and chapters 157 and
158, which outline the procedure for enforcing a child support order, there was a real
controversy between the Attorney General and Guinn capable of judicial resolution. We
conclude that the Attorney General adequately pleaded the motion to enforce and proved its
standing to file the motion. 
Guinn also urges that the trial court erred in failing to specify how the judgment
would be distributed. The family code provides that an individual who receives public
assistance on behalf of a child effectively assigns his interest in the child support to
the Attorney General. See Tex. Fam. Code Ann. 231.104 (Vernon Supp. 2000).
Moreover, the family code explicitly authorizes the Attorney General to collect and distribute
child support payments. See Tex. Fam. Code Ann. 231.101(a)(6) (Vernon Supp.
2000). Thus, the Attorney General held an interest in the entire arrearage and the court
correctly awarded judgment to and deferred distribution in favor of the Attorney General.
Guinn's fourth issue is overruled. 
In his first, second, and fifth issues, Guinn challenges the authority of the court to
order periodic payments on the arrearage judgment and to enter the civil contempt order.
Guinn first complains of the civil contempt clause,(5)
wherein he was ordered confined to the county jail until he paid the entire arrearage and
court costs. Courts of appeals generally do not have jurisdiction to review contempt
orders by way of ordinary appeal. See In re AM, 974 S.W.2d 857, 861 (Tex.
App.--San Antonio 1998, no pet.); Metzger v. Sebek, 892 S.W.2d 20, 54 (Tex.
App.--Houston [1st Dist.] 1994, writ denied). This is true even where the contempt order
is appealed along with a judgment that is appealable. See In re Gonzalez, 993
S.W.2d 147, 157 (Tex. App.--San Antonio 1999, no pet.); Sebek, 892 S.W.2d at 54.
Habeas corpus is the proper form of relief from contempt orders. See AM,
974 S.W.2d at 861. The Texas Supreme Court has recently held, "[c]ontempt orders that
do not involve confinement cannot be reviewed by writ of habeas corpus, and the only
possible relief is a writ of mandamus." See In re Long, 984 S.W.2d
623, 625 (Tex. 1999) (citing Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995)).
Accordingly, we lack jurisdiction to consider Guinn's attack on the coercive contempt
order in his first, second, and fifth issues. 
Guinn next contends the court only had authority to find and adjudicate the total
amount of arrearage, and not to order periodic payments. See Tex. Fam. Code Ann.
157.005(b) (Vernon Supp. 2000) (court has jurisdiction, subject to time limitations, to
confirm total amount of arrearages and render judgment for past due child support); Tex.
Fam. Code Ann. 157.263 (Vernon 1996) (court shall confirm amount of arrearages and render
one cumulative money judgment). Guinn asserts that after finding and adjudicating the
arrearage, the trial court was limited by section 157.264 to enforcing the order by either
withholding wages or imposing a lien. See Tex. Fam. Code Ann. 157.264 (Vernon
1996) (authorizing enforcement by withholding income and "by any means available for
the enforcement of a judgment for debts"). 
In interpreting a statute, a court must diligently attempt to determine and give effect
to the legislature's intent. See Albertson's, Inc. v. Sinclair, 984 S.W.2d 958,
960 (Tex. 1999). Legislative intent must be determined from the entire act, not from
isolated portions thereof. See Acker v. Texas Water Comm'n, 790 S.W.2d 299, 301
(Tex. 1990). 
Construing section 157.263 of the family code, which requires the court to render one
cumulative judgment, with other sections of chapters 157 and 158, we conclude that a trial
court does not abuse its discretion by breaking child support arrearages into periodic
payments after having rendered a cumulative money judgment. Sections 157.005(b), 157.262,
and 157.263 permit confirmation and reduction of an arrearage to money judgment. See
Tex. Fam. Code Ann. 157.005(b), 157.262, 157.263 (Vernon 1996 & Supp. 2000). Section
157.263 provides that a court shall confirm and render one cumulative judgment. See
Tex. Fam. Code Ann. 157.263 (Vernon 1996). Significantly, no provision expressly precludes
a court from reducing an arrearage to periodic payments after arriving at a cumulative
judgment. Thus, the precise language of the statute does not prohibit the trial court's
action in the instant case. After confirming and reducing the arrearage to one cumulative
money judgment, the court was not prohibited from dividing the arrearage into periodic
payments. Having reduced the arrearage into monthly installments, collection of the
arrearages was then authorized by wage withholding or the imposition of a child support
lien. See Tex. Fam. Code Ann. 157.264 (Vernon 1996). In addition, enforcement by
withholding wages, which is a mandatory method of enforcement, see Tex. Fam. Code
Ann. 158.003, 158.004 (Vernon 1996), necessarily requires the arrearage to be broken into
periodic payments. This is because a court that orders income withheld for arrearages must
do so in a manner that discharges the arrearages within two years. See Tex. Fam.
Code Ann. 158.004 (Vernon 1996). 
Further supporting the notion that a court may reduce an arrearage judgment to periodic
installments, section 157.267 allows the enforcement of accrued interest on child support
by any means provided for the collection of child support. One of the means available for
collection of child support is the ordering of periodic payments. See Tex. Fam.
Code Ann. 154.001 (Vernon 1996). We do not believe the legislature intended to authorize
periodic payments for interest on child support arrearages while precluding the same for
principal. 
Finally, in Starck v. Nelson, 878 S.W.2d 302, 308 (Tex. App.--Corpus Christi
1994, no writ), we observed that "[t]he amount of arrearage to be paid each month
is determined by the court and is subject to review for an abuse of discretion." Id.
(emphasis added) (citing Tamez, 822 S.W.2d at 692); cf. Moore v. Brown,
993 S.W.2d 871, 872 (Tex. App.--Fort Worth 1999, pet. denied) (discussing a judgment
ordering past-due child support in monthly installments). In Starck, the
appellant challenged the amount of arrearage payments after the trial court ordered him to
pay arrearages of $200 monthly. See Starck, 878 S.W.2d at 305, 308-09. We noted
that arrearages are enforced through income withholding orders, and that up to 50% of the
disposable earnings may be withheld for child support and arrearage payments. See id.
at 308. Because the monthly arrearage payments exceeded the permissible percentage to be
withheld from the appellant's earnings, we held the court abused its discretion in
determining the amount of monthly payments. See id. at 309. Although we did not
address whether an arrearage may be properly reduced to periodic payments, we implicitly
authorized such action. See id. 
Guinn cites In re Dickinson, 829 S.W.2d 919, 921 (Tex. App.--Amarillo 1992,
orig. proceeding), for the proposition that by allowing accrued arrearages to be enforced
through periodic installments, the trial court would allow contempt proceedings to be
brought for an indefinite period of time after adulthood. See id. In Dickinson,
because the appellant failed to file her enforcement motion within the statutorily
prescribed period, that is, within six months of the child becoming an adult, as provided
in former family code section 14.40(b) (currently section 157.005(a)), the court of
appeals concluded that the trial court lacked jurisdiction to enforce the child support
order by contempt. See id. at 922. The court expressed concern that a court
should not be able to extend contempt jurisdiction beyond six months after the child
becomes an adult by ordering periodic payments beyond that time. See id. at
921-22. 
In the present case, by contrast, the order of periodic payments does not form the
basis of the trial court's contempt jurisdiction. Rather, the Attorney General invoked
contempt jurisdiction by filing a motion to enforce within the six month window. See
Tex. Fam. Code Ann. 157.005(a) (Vernon 1996). Accordingly, Guinn's liability for the
arrearage continued because the Attorney General filed the contempt motion before the
child support obligation ended. See Ex Parte Beaupre, 915 S.W.2d 228,
231 (Tex. App.--Fort Worth 1996, no writ) (because trial court entered contempt order
before termination of child support obligation, liability for the support payments and
arrearage continued). We hold that the trial court did not abuse its discretion in
reducing a child support arrearage to periodic payments. Guinn's first, second, and fifth
issues are overruled. 
By his third issue, Guinn asserts the court lacked authority to order that his licenses
could be suspended by the Attorney General if he failed to pay as ordered, and asserts
that this portion of the order violated his rights under article I, section 19 of the
Texas Constitution and under the Fifth and Fourteenth Amendments to the United States
Constitution. However, the Attorney General is authorized to pursue an administrative
license suspension where the obligor fails to make payments towards child support
arrearage. See Tex. Fam. Code Ann. 232.003 (Vernon 1996). Thus, this provision in
the order extends no power to the Attorney General that did not already exist. Guinn
argues that his means of livelihood would be impaired by the imposition of a license
suspension. He does not, however, explain how the warning that his license may be
suspended in accordance with existing law impinges on his rights to due process or due
course under the United States and Texas Constitutions, respectively. We conclude that the
provision informing Guinn that his licenses could be suspended by the Attorney General if
he failed to pay as ordered, although unnecessary, did not harm Guinn and does not amount
to reversible error. See Tex. R. Civ. P. 44.1. Accordingly, Guinn's third issue
is overruled. 
The judgment of the trial court is AFFIRMED. 


NELDA V. RODRIGUEZ 
Justice 




Do not publish. 
Tex. R. App. P. 47.3. 




Opinion delivered and filed 
this the 31st day of March, 2000. 
1. We cite to the current version of the family code throughout,
because any changes made are immaterial for purposes of this appeal. 
2. The original motion filed in Harris County is not included within
the record. Nonetheless, the motion filed in Victoria County contains a file stamp from
Harris County dated September 30, 1996. Moreover, Guinn conceded during the motion to
enforce hearing that the motion was filed September 30, 1996. 
3. The record reflects that the youngest child was born August 7,
1979, and would have turned eighteen years old August 7, 1997. 
4. The record contains no indication of when Guinn was actually
incarcerated. 
5. We note that although Guinn was released from custody after the
trial court entered the civil contempt order, his appeal is not moot. This is because
Guinn may suffer "collateral consequences" from the still valid order. See
Ex parte Young, 724 S.W.2d 423, 425 (Tex. App.--Beaumont 1987, no writ); see also
State v. Lodge, 608 S.W.2d 910, 912 (Tex. 1980) (recognizing collateral consequences
exception to mootness doctrine).